Citation Nr: 1011885	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patella femoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patella femoral pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned an initial noncompensable 
rating for the Veteran's bilateral knee disability.  
Jurisdiction over the case was subsequently returned to the 
RO in Reno, Nevada.  In July 2007, jurisdiction over the case 
was transferred to the RO in Portland, Oregon.

In a May 2007 rating decision, separate ratings of 10 percent 
were assigned for the Veteran's left and right knee 
disabilities, effective November 5, 2005.  This action did 
not satisfy the Veteran's appeal.

This case was previously before the Board in July 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by generalized tenderness, flare-ups, use of a brace, and 
painful motion; limitation of flexion to 45 degrees or 
extension to 15 degrees or instability is not demonstrated.

2.  The service-connected left knee disability is manifested 
by generalized tenderness, flare-ups, use of a brace, and 
painful motion; limitation of flexion to 45 degrees or 
extension to 15 degrees or instability is not demonstrated.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right patella femoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5014 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for left knee patella femoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5014 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial rating, in excess 
of 10 percent, for right and left knee patella femoral pain 
syndrome.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects the Veteran was provided VCAA compliant 
notice in a letter mailed in January 2006, and notice 
regarding the disability-rating and effective-date elements 
of his claim in March 2006, prior to the issuance of the 
rating decision on appeal.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claim.  In this regard, 
the Board notes that service treatment records (STRs), 
service personnel records (SPRs), VA medical records, and VA 
compensation and pension (C&P) examinations have been 
associated with the claims folder.  Neither the Veteran nor 
his representative has identified any additional outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.






Legal Criteria

Disability Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See also 
38 C.F.R. § 4.20 (outlining principles related to analogous 
ratings).  The RO determined that the most closely analogous 
Diagnostic Code was 5014, osteomalacia.

An explanatory note to 38 C.F.R. § 4.71a indicates that 
disabilities rated under Diagnostic Code 5014 should be based 
on limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis (Diagnostic Code 5003) is 
established by X-ray findings and rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When, however, the limitation of motion of a 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a 10 percent evaluation is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined but not 
added, under Diagnostic Code 5003 (arthritis, degenerative).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; a 20 percent 
rating if flexion is limited to 30 degrees; and a 30 percent 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating if extension is limited to 10 degrees; a 20 percent 
rating if extension is limited to 15 degrees; a 30 percent 
rating if extension is limited to 20 degrees; a 40 percent 
rating if extension is limited to 30 degrees; and a 50 
percent rating if extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (August 14, 1998); see also Hicks v. West, 8 Vet. App. 
417 (1995). 

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Another diagnostic code applicable to the Veteran's claim is 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

The Veteran seeks an initial rating in excess of 10 percent 
for his service-connected bilateral knee patella femoral pain 
syndrome.  

As stated above, an April 2006 rating decision by the RO 
assigned an initial noncompensable rating for the Veteran's 
bilateral knee disability.  

The Veteran submitted a notice of disagreement in May 2006 in 
which he stated that he had moderate to severe chronic pain 
at all times that included functional loss of the ability to 
run or walk long distances.  He furthered that the pain 
increased with any activity.

The Veteran submitted a formal appeal (VA Form 9) in 
September 2006 in which he stated that he had severe chronic 
knee pain on a daily basis, it was hard for him to stand for 
long periods of time, it was very hard for him to walk up 
stairs, and the pain would increase when he walked long 
distances. 

The Veteran had a VA C&P examination for the joints in 
October 2006 in which he reported bilateral pain, weakness, 
stiffness, and swelling.  He also reported constant pain in 
both knees precipitated by weight bearing, stairs, and uneven 
terrain that was alleviated with rest.  The examiner noted 
the Veteran did not use a cane, brace, or corrective shoes; 
and he had no constitutional signs of inflammatory arthritis.  
Right knee flexion was 0 to 135 degrees; left knee flexion 0 
to 130 degrees; extension was 0 on the right side; left side 
had full extension; left knee became painful at 105 degrees 
of flexion; there was no edema, swelling, or effusion; 
increased pain was noted along the medial and lateral facet 
joints of the right and left patella; there was painful 
palpitation along the medial and lateral fat pad of both the 
right and left knee; there was no ankylosis; and medial and 
lateral collateral ligaments were stable.  The Veteran was 
diagnosed with bilateral chondromalacia patella femoral 
syndrome, with residuals; and there was no apparent 
additional functional impairment following repetitive use on 
flexion extension of the right or left knee.  A magnetic 
resonance image (MRI) was ordered with results showing mild 
strain anterior cruciate, nonspecific subcatanous soft tissue 
edema anterior aspect of the right knee; and mild anterior 
cruciate ligamentous sprain/mild intrasubstance degeneration, 
prominent appearing infrapatellar synovial plica of the left 
knee.  No fracture, dislocation, other bone abnormality, or 
joint effusion was found.

In May 2007 the RO assigned separate ratings of 10 percent 
for the Veteran's left and right knee disabilities, effective 
November 5, 2005.  

The Veteran submitted a statement in July 2008 in which he 
requested that his service-connected bilateral knee condition 
be reevaluated as the condition had worsened.  He stated that 
his knees hurt all the time and he was having a very hard 
time staying employed because of his condition. 

In response to this statement, the Veteran was afforded a 
second VA C&P examination in September 2008.  However, based 
upon a determination that the VA examination report in 
September 2008 was not adequate for rating purposes, the 
Board remanded this claim in July 2009. 

The Veteran had a VA C&P examination in November 2009 in 
which his claims file was reviewed.  The Veteran reported 
pain in his left knee which became worse while doing any 
activity; while sitting there was pulsating pain at a rate of 
3 out of 10; while walking there was pain at a rate of 7 or 8 
out of 10; and while climbing the stairs his knee felt 
unstable with the possibility of buckling.  He stated that 
the right knee was sore but not as bad as the left.  He 
reported pain in both knees while negotiating stairs but no 
locking in either knee.  The Veteran reported that he was 
unable to run, snowboard, or ski.  He reported flare-ups that 
could last an entire day.  The examiner noted that the 
Veteran did not use a cane, crutches, walker, or wheelchair, 
but that a patella stabilizing brace was used.  The examiner 
noted the Veteran's routine activities of daily living were 
unaffected, but that he had to quit a former job due to his 
condition.

Physical examination of the right knee showed no swelling or 
effusion; no evidence of inflammation; some generalized 
tenderness; range of motion was 0 degrees of extension to 125 
degrees of flexion, however at 90 degrees there was maximum 
pain and movements beyond 90 degrees in extension and flexion 
caused some discomfort and pain; the knee was relatively 
stable; stressing the medial collateral ligament caused some 
discomfort but no instability; the DeLuca factors showed a 
decreased of 7 degrees in flexion which was to 118 degrees 
with some fatigue and lack of endurance.  Physical 
examination of the left knee showed no significant swelling 
or effusion; some periarticular thickening medially; some 
generalized tenderness; ligaments were fairly stable; range 
of motion was 0 degrees of extension to 120 degrees of 
flexion; at 90 degrees of flexion there was crepitus and 
increased pain; movements beyond 90 degrees in extension and 
flexion were painful; on three repetitions of movement in the 
left knee, flexion was decreased to 110 degrees and extension 
was the same; some fatigue was present with repeated 
movements and dorsal lack of endurance; and there was no lack 
of coordination. 

Upon reviewing X-rays and an MRI taken in January 2009, the 
examiner noted that both knees were essentially normal.  The 
examiner's diagnostic impression was bilateral patellofemoral 
syndrome with tendinitis and pes anserinus bursitis, left 
knee.  The examiner opined that it was anticipated that with 
repeated movements, there would be fatigue and lack of 
endurance; and at the third repetition of movement, there was 
fatigue and lack of endurance because of pain.  The examiner 
also stated that the Veteran was unable to do any job that 
involved prolonged standing or walking.  The examiner also 
anticipated that with flare-ups, the Veteran would have 
limited movement.

The Board notes at this point that the VA C&P examination in 
November 2009 is in compliance with the Board remand; to 
include the evaluation of the X-rays taken in January 2009 
(prior to the remand) as additional X-rays were not warranted 
due to the January 2009 findings and the nature of the 
Veteran's condition.


Analysis

Based on review of the medical and lay evidence above, the 
Board finds the criteria for a rating in excess of 10 percent 
for the right and left knee disabilities are not met.

Under Diagnostic Code 5014, the Veteran's right and left knee 
patella femoral pain syndrome warrant separate ratings of 10 
percent, based upon each major joint or group of minor joints 
affected by noncompensable limitation of motion, to be 
combined but not added, under Diagnostic Code 5003 
(arthritis, degenerative).  Limitation of motion was 
objectively confirmed by findings of generalized tenderness 
and painful motion.  

Even with consideration of all pertinent disability factors, 
none of the evidence shows that with respect to either knee 
there is limitation of flexion to 45 degrees or extension to 
15 degrees, such as to warrant a 20 percent evaluation under 
Codes 5260 or 5261.  Although the Veteran contends that his 
left knee is unstable while climbing stairs, both of the VA 
examinations were negative for evidence of lateral 
instability or subluxation.  Therefore, a separate 
compensable rating is not warranted under Diagnostic Code 
5257 for the right or the left knee.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA in which it has generally been asserted that the 
Veteran's right and left knee patella femoral pain syndrome 
warrants a higher disability rating.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case the Board finds the 
statements by the Veteran to be credible in describing his 
symptoms.  However, even affording those statements full 
credibility, they do not show symptoms more closely 
approximating the schedular criteria for the next higher 
evaluation.

Consideration has also been given to assigning staged 
ratings; however, at no time has the service-connected 
disabilities warranted more than the assigned rating.  
Fenderson, 12 Vet. App. 119.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disabilities and that the manifestations of the 
bilateral knee patella femoral pain syndrome, are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee patella femoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee patella femoral pain syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


